Title: To George Washington from John Gibson, 4 March 1779
From: Gibson, John
To: Washington, George

Sir
Treasury Office Philada 4th March 1779

I am directed by the Board of Treasury to send to your Excellency the enclosed Letters and Bills of Exchange. If the Bills should be negociated and paid the Money is to be applied for the Use of our Prisoners of War. The Board have given your Excellency this Trouble for the safety of a Conveyance. I have the Honor to be with the utmost Respect. Sir Your most obedient humble Servt
By order of the Board
John Gibson Esq. Aud. Genl